DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “to a subject needed for treating and preventing”.  It appears this is a mistranslation and should be “to a subject in need of treating or preventing”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 3-7, claim 1 is directed to a cell autophagy inhibitor, with claim 2 defining the structure. But claim 3 then modifies the inhibitor to be a nano-micelle injection. As such, claim 3 is no longer claiming a cell autophagy inhibitor, but instead a composition comprising the cell autophagy 

With regards to claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “inhibiting KRAS mutation”, and the claim also recites “especially protecting autophagy of KRAS dependent tumor cells” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner suggests deleting the example to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itokawa et al (Chem Pharm Bull, 1983, 31(4): 1424-1427).
Itokawa et al disclose the experimental medicament RA-V having the same structure instantly claimed (pg 1424, ¶¶ 1 and 2). The compounds have activity against mouse colon cancer, lung cancer, etc. (pg 1427, ¶ 2). 
Note, instant claim 9 lists colon cancer and lung cancer as KRAS-related cancers, therefore where Itokawa et al teaches treatment of those cancers, the limitation is met.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninghua et al (CN 103877562A).
Ninghua et al disclseos administration of RA-V for treatment of colon cancer
Note, instant claim 9 lists colon cancer and lung cancer as KRAS-related cancers, therefore where Ninghua et al teaches treatment of those cancers, the limitation is met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Itokawa et al (Chem Pharm Bull, 1983, 31(4): 1424-1427) in view of Strelchonik et al (US 2003/0050343).
Itokawa et al is discussed above but does not teach micelle injections with monomethoxy poly(ethylene glycol)-block-poly(D,L-lactide).
Strelchonik et al teaches monomethoxy poly(ethylene glycol)-block-poly(D,L-lactide) was a well-known block copolymer for use with cyclotoxic compound for treatment of cancers (¶¶ 11 and 18). Specifically, the micelle forms allowed slow release of the active due to strong hydrophobic association between the active and the molecular weight of the mPEG-PDLLA, thus reducing the toxicity consequence.
It would have been obvious to administer the active of Itokawa using the micelle forms disclosed by Strelchonik, thereby providing a slow release that reduces potential toxicity impacts of the active.
 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Itokawa et al (Chem Pharm Bull, 1983, 31(4): 1424-1427) in view of Ninghua et al (CN 103877562A) in view of Strelchonik et al (US 2003/0050343).
Ninghua et al is discussed above but does not teach micelle injections with monomethoxy poly(ethylene glycol)-block-poly(D,L-lactide).
Strelchonik et al teaches monomethoxy poly(ethylene glycol)-block-poly(D,L-lactide) was a well-known block copolymer for use with cyclotoxic compound for treatment of cancers (¶¶ 11 and 18). Specifically, the micelle forms allowed slow release of the active due to strong hydrophobic association between the active and the molecular weight of the mPEG-PDLLA, thus reducing the toxicity consequence.
It would have been obvious to administer the active of Ninghua using the micelle forms disclosed by Strelchonik, thereby providing a slow release that reduces potential toxicity impacts of the active.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612